Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Chinese reference cited in the information disclosure statement of 28 February 2020 have been considered with respect to the provided English abstracts.
Drawings
	The drawings were received on 28 February 2020.  These drawings are acceptable.
Allowable Subject Matter
	Claims 1-13, 15, 16, 19 and 24-27 are allowable over the cited art of record. 
The claimed composition comprising the claimed microemulsion are not taught or suggested by the cited art of record.  The closest art of record is U.S. patent 7,811,470 and U.S. patent application publication 2011/0045094 which teach microemulsions of quantum dots in a hydrophobic dispersion medium where the microemulsions are dispersed in an water soluble polymer containing aqueous phase but they do not teach or suggest the claimed emulsifier which encapsulates the hydrophobic dispersion medium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
6/23/21